          Case 1:20-cr-00468-RMB Document 27 Filed 11/11/20 Page 1 of 2


                                                                                      305 Madison Avenue
                                                                                      New York, NY 10165
Clayman &LLP                                                                              T: 212-922-1080
                                                                                          F: 212-949-8255
Rosenberg                                                                                Wayne E. Gosnell
                                                                                                   Partner
                                                                                       gosnell@clayro.com


                                                      November 11, 2020

 Judge Richard M. Berman
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

                       RE:     United States v. Robert Hadden, 20 Cr. 468 (RMB)

 Dear Judge Berman:

        We are temporary counsel to Robert Hadden in the above-referenced Indictment. We write
 to update the court regarding the financial statement this Court has ordered Mr. Hadden to submit
 in advance of deciding whether to appoint CJA counsel on his behalf.

        Following our last conference on October 21, 2020, Mr. Hadden sought to engage Peter B.
 Reynolds, a New Jersey-based CPA for the purpose of preparing a financial statement for
 submission to this Court. To aid Mr. Reynolds in his task, we provided him with the instructions
 from Probation for Financial Forms submitted in connection with a Pre-Sentence Investigation
 Report. On November 4, 2020, Mr. Hadden was informed that Mr. Reynolds would not be able
 to provide the requested financial statement based on his unavailability and because, in his view,
 the applicable CPA guidelines for providing a financial report was beyond his capability.

         Mr. Hadden then sought to engage Kevin J. Collins, another New Jersey-based CPA. This
 too resulted in Mr. Collins eventually declining the engagement.

         Finally, on November 10, 2020, Mr. Hadden has engaged Mark Koenig, a third New
 Jersey-based accountant. Mr. Koenig has accepted the engagement and expects to have it
 completed within two weeks. He has requested that we provide additional specifics as to the nature
 of the report this Court wants to receive so that he can provide the most pertinent information for
 this Court’s review.
        Case 1:20-cr-00468-RMB Document 27 Filed 11/11/20 Page 2 of 2




     We will be prepared to discuss this matter further during the conference scheduled for
November 12, 2020 at 9:30 a.m.



                                                Respectfully submitted,


                                                Wayne E. Gosnell, Jr.
                                                Isabelle Kirshner
                                                Clayman & Rosenberg LLP
                                                305 Madison Avenue, Suite 650
                                                New York, New York 10165
                                                Counsel for Robert Hadden


cc by ECF:
       Jessica Lonergan
       Maureen Comey
       Lara Pomerantz
